NOTE: This order is rionprecedential.
United States Court of AppeaIs
for the Federal Circuit
ROSA D. DORSEY,
C'laiman.t-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2010-7089
Appea1 from the United States Court of Appeals for
Veterans Claims in case no. 08-3279, Judge Robert N.
DaVis.
ON MOTION
ORDER
Upon consideration of the Secreta1'y’s motion for a 7-
day extension of time, until Ju1y 16, 2010, to file its
informal response brief,
IT ls ORDERED THAT:
The motion is granted

DORSEY V. DVA
CC.
S
2
FoR THE CoURT
JUi_ 1 5  fs/ J an Horba1y
Date J an Horba1y
C1erk
Rosa D. Dorsey
A`rmand0 A. R0driguez-Feo, Esq.
u.muRFB%‘AP»ais»~oa
THE FED‘ERAL ClRCU\T
JuL 15 2010
1ANHoRaALv
aims